internal_revenue_service number release date cc ita tl-n-4459-00 uilc date internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cclm fsh har attn joseph f long from associate chief_counsel cc ita subject income relating to tax exempt years disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a state b foundation a dollar_figurea dollar_figureb date year year year year year year year year year year tax_year tax_year issue whether the tax_benefit_rule entitles a to exclude from taxable_income the portion of settlement proceeds relating to year through year when a was exempt from federal_income_tax conclusion under the tax_benefit_rule a may exclude from taxable_income the portion of settlement proceeds relating to year through year when a was exempt from federal_income_tax facts in year a and state b initiated a lawsuit against an industry alleging among other things violation of consumer protection and antitrust laws plaintiffs presented their model of damages through the testimony of a major university biostatistician and a statistical consultant on date a and state b settled their case against the industry several companies agreed to pay a dollar_figureb over a five year period a states that the settlement amount is recovery_of both losses_incurred and litigation costs the size of the settlement causes a to exceed the statutory maximum of surplus funds it can maintain under its enabling legislation negotiations ultimately resulted in a plan whereby a allocated the present_value of the settlement proceeds to income taxes foundation a and four service programs related to the underlying injuries alleged in the lawsuit the plan for the ultimate disposition of the settlement proceeds remains in litigation the payments due from the companies to a have been paid on schedule tax_year sec_1 and are at issue a asserts that the portion of the settlement relating to past year sec_1 through when it was tax exempt are excluded from income by the tax_benefit_rule law sec_111 provides that a taxpayer excludes from gross_income any recovery or refund of an amount deducted in a prior taxable_year to the extent the deduction did not generate a tax_benefit in the year of the deduction the inclusionary component brings refunds recoveries etc into income to the extent the prior treatment benefitted the taxpayer under sec_832 underwriting_income a component of gross_income for a property and casualty insurance_company is reduced by losses_incurred losses_incurred are further reduced by any recovered salvage and subrogation salvage consists of proceeds from the sale of damaged property for which companies have taken over title subrogation is amounts recovered from third parties responsible for damage or injuries sustained by the insured see also sec_1_832-4 in 39_tc_368 acq in result 1965_2_cb_5 taxpayer received a refund of state property taxes for several earlier years when it had been a tax exempt building and loan association the court agreed with the taxpayer that because payment of the state taxes did not give rise to any_tax benefit their refund was not taxable_income if payment had resulted in a tax deduction the later recovery would be taxable_income while the service argued that taxpayer did not come within the exclusion provided in sec_111 the court relied on the broader more general tax_benefit_rule first enunciated by the courts and only partially embodied in sec_111 311_f2d_235 ct_cl involved similar facts in that the taxpayer received a refund of taxes paid which had been declared unconstitutional and the taxes were paid while it was a tax exempt entity the court held that a refund of taxes illegally collected in prior years is not taxable_income in the refund year unless the taxpayer had previously obtained a tax_benefit from the taxes the tax_court in 72_tc_506 nonacq a o d cc-1980-5 date agreed with the taxpayer that a certain portion of salvage and subrogation proceeds received were recoveries of claims paid in prior years in which deductions for losses_incurred were taken without tax_benefit thus taxpayer was entitled to exclude the portion of salvage and subrogation proceeds corresponding to the amount of losses_incurred which were deducted without a tax_benefit the service’s view was that these recoveries reduce losses and because sec_111 acts to exclude items that would be income items petitioner was not eligible for tax_benefit treatment in 639_f2d_333 7th cir cert_denied 451_us_1017 the court held that the tax_benefit_rule only applied to amounts that otherwise would be includible in income and not to a decrease in the balance of unpaid_losses the court noted that the exclusionary aspect of the tax_benefit_rule becomes relevant only after the commissioner has employed the inclusionary aspect of the rule to include in gross_income recoveries that according to the strict terms of the statute are not income at issue in 936_f2d_1271 fed cir was whether the tax_benefit_rule permitted allstate to exclude certain subrogation recoveries from offsets to losses paid and thus from gross_income subrogation is by definition a recovery from a previously deducted loss thus a taxpayer-under the inclusionary aspect of the tax_benefit rule- must include subrogation within income the taxpayer may then exclude that share of subrogation from income to the extent the previous deduction generated no tax_benefit subrogation by its nature demands application of the tax_benefit_rule sec_832 does not bar that application f 2d pincite analysis where subrogation recoveries relate to insurance losses deducted under sec_832 albeit without a tax_benefit service position has been that such recoveries do not come under the tax_benefit_rule of sec_111 and are not excludible from the calculation of losses_incurred under sec_832 the service’s technical argument was that sec_111 does not apply to recoveries which are offsets to otherwise deductible amounts rather than items of gross_income this view was approved by the 7th circuit in home mutual supra on the other hand the service unsuccessfully litigated against application of the tax_benefit_rule when a recovery related to a deduction item in a prior tax exempt year home savings supra and california and hawaiian sugar supra the service did acquiese in the result in home savings we believe that the exclusionary aspect of the tax_benefit_rule applies even though the taxpayer was exempt from income_tax in the prior years there is relatively recent and unequivocal support for a’s exclusion of the settlement proceeds in allstate insurance supra and american financial supra in allstate the company was permitted to exclude from income under the tax_benefit_rule recovered subrogation that was traceable to claims and losses_incurred in an amount which provided no tax_benefit in american financial the service argued that salvage and subrogation were offsets applied to compute the incurred loss deduction the court determined that the recovered amounts related to earlier claims and losses and such recoveries were a gross_income inclusion under sec_832 therefore the proceeds relating to losses_incurred that were deducted without tax_benefit were excluded under the tax_benefit_rule in summary we recognize that previous service position has been that the language of sec_111 and sec_832 operates to preclude the use of tax_benefit principles in factual circumstances such as those at issue here relying on the theory that a salvage or subrogation recovery solely constitute an offset to a deduction and not a gross_income inclusion under sec_832 however we recommend against continuing to advance this somewhat technical argument arguably neither the fact that congress chose to treat subrogation recoveries as a deduction offset rather than an income item nor the fact that in sec_832 congress has in effect codified the inclusionary aspect of the tax_benefit_rule necessarily precludes the application of the rule’s exclusionary aspect we find persuasive the rationale in such taxpayer favorable cases as american financial corp supra and allstate insurance supra and would not litigate the issue in these cases again heather maloy by clifford m harbourt senior technician reviewer branch income_tax accounting
